Citation Nr: 0211140	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  92-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and May 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California, which denied the 
above claim.  The RO in Newark, New Jersey, currently has 
jurisdiction over the case. 

The case was previously before the Board in September 1994 
and March 1999, when it was remanded for additional 
development.  The requested development has been completed to 
the extent possible.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  In September 1990, the RO denied the veteran's petition 
to reopen his claim for service connection for residuals of a 
head injury, including a psychiatric disorder.

2.  None of the evidence received since September 1990 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a head injury, including a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 1990 RO decision that denied the veteran's 
petition to reopen his claim for service connection for 
residuals of a head injury, including a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200 (2001).  

2.  New and material evidence has not been received, and the 
claim for service connection for residuals of a head injury, 
including a psychiatric disorder, may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the June 1991 and 
May 1992 rating decisions, August 1992 statement of the case, 
November 1997 supplemental statement of the case (remailed in 
August 1998), and September 1994 and March 1999 Board 
remands.  He was specifically told that there was no evidence 
showing that an in-service head injury resulted in his mental 
illness 14 years later or that a psychiatric disorder began 
during service or within the one-year presumptive period 
following his military service.  The RO also notified him by 
letter dated June 27, 1990, that he needed to submit new and 
material evidence in support of his claim, such as statements 
from doctors who treated him during or shortly after service.  
Specific evidence, including a medical nexus opinion from the 
veteran's doctor, was requested on remand in 1994 and 1999.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in November 1994 and June 1995, the RO asked 
him to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records, but that it was his 
responsibility to ensure that the RO received the records, 
and that it had requested his Social Security Administration 
(SSA) records.  Although these particular letters were mailed 
to an incorrect address, all efforts to obtain a current 
mailing address for the veteran have been futile.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records from the National 
Personnel Records Center (NPRC).  No other service medical 
records are available and, if any other ever existed, they 
are presumed destroyed in a fire at NPRC in 1973.  The RO 
also obtained the veteran's VA medical records from the 
Coatesville,  Pennsylvania, and Martinsburg, West Virginia, 
VA Medical Centers (VAMC), his SSA disability records, and 
his private medical records from Kings View - Humboldt Mental 
Health.  

As noted in the Board's 1994 and 1999 remands, it is possible 
that there are additional treatment records at the Seattle, 
Washington, and Togus, Maine, VAMCs, as well as numerous 
additional private treatment records and a medical nexus 
opinion from the veteran's private doctor.  However, the 
veteran has not provided enough information to permit the RO 
to obtain these records, i.e., the approximate time frame 
covered by the records or releases, and the RO has been 
unable to locate him.  See also Letters from the RO to the 
veteran, dated November 6, 1991, and December 12, 1991.  
Specifically, the RO attempted to call the veteran but his 
telephone was disconnected.  Efforts to obtain a current 
mailing address for him through the postal service and 
through his representative were unsuccessful.  The RO even 
attempted to locate the veteran by writing a letter to a 
relative of the veteran, but this was also unsuccessful.  

Additionally, the RO's efforts to schedule the veteran for VA 
examination were in vain because he could not be located.  
When a veteran seeking benefits fails to report for any 
scheduled examinations, VA had no duty to "turn up heaven 
and earth to find [him]."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  In 
light of the veteran's failure to keep VA apprised of his 
whereabouts, additional efforts to notify and assist him are 
not warranted.   

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Additional Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

The RO originally denied the veteran's claim for service 
connection for residuals of a head injury, including a 
psychiatric disorder, in March 1981, finding that neither a 
head injury nor psychiatric disorder was shown in the service 
medical records and that a psychiatric disorder was not shown 
within one year from the veteran's separation from service.  
After being sent a notice of this decision by the RO on April 
1, 1981, the veteran failed to initiate an appeal within the 
allowed time and the decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  

The evidence of record at the time of the March 1981 rating 
decision included the veteran's DD Form 214; several of his 
own lay statements, alleging that he fell backwards and hit 
his head during a landing from an airborne jump; a January 
1981 Report of Accidental Injury, in which the veteran stated 
that he ignored his injury and did not receive treatment; an 
in-service clinical record cover sheet disclosing no 
complaints or findings of a head injury or psychiatric 
disorder; and VA hospitalization reports dated from December 
1974 to August 1975, August 1977 to June 1978, and November 
to December 1980, showing treatment for, inter alia, 
schizophrenia. 

The veteran tried to reopen his claim in September 1985 
saying that he got "messed up" in Korea.  He submitted a VA 
report of hospitalization dated from March to July 1986 
showing treatment for a schizoaffective disorder.  By a 
September 1986 rating decision, the RO denied the claim on 
the basis that not new and material had been presented, and 
notified the veteran of the denial and of his appellate 
rights by letter dated September 22, 1986.  Again, he failed 
to initiate an appeal of the denial and the RO's September 
1986 rating action became final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

The veteran next sought to reopen his claim for service 
connection for residuals of a head injury, including a 
psychiatric disorder, in May 1990.  Associated with the 
claims folder was a VA report of hospitalization from August 
to September 1986, showing a diagnosis of a schizoaffective 
disorder.  The RO again denied the claim by letter dated 
September 25, 1990, and notified the veteran of his appellate 
rights.  He failed to initiate an appeal of the denial and 
the RO's September 1990 rating action became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).    

In May 1991, the veteran submitted another request to reopen 
his claim.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claim 
was received in May 1991 and therefore the amendment is not 
applicable to his claim.

At the time of the September 1990 RO decision, the evidence 
of record showed that the veteran served on active duty until 
October 1959 and was first diagnosed as having schizophrenia 
many years later in 1974, with the veteran giving a history 
of a head injury during service.  The evidence did not show 
or establish that the post-service psychiatric disorder had 
its onset during active service or within one year thereafter 
or was related to any in-service disease or injury, or that 
the veteran had any residuals of an in-service head injury.  
Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Since 1990, the following evidence has been 
received:

? The veteran's contentions, including those raised in his 
notice of disagreement and substantive appeal stating that 
a private doctor told him that after his head injury it 
would take 14 years for him to develop a psychiatric 
disorder.

? A statement from Gail D. Narum, Social Worker, (Kings View 
- Humboldt County Mental Health) dated in June 1991, 
indicating that the veteran carried a diagnosis of 
schizophrenia and noting that he believed that a head 
injury in 1959 contributed to his developing a mental 
illness.

? Records from Kings View - Humboldt County Mental Health, 
dated from 1989 to 1992, showing that the veteran was 
treated for psychiatric disorders, including a chronic 
undifferentiated schizophrenia, a bipolar disorder, and a 
schizoaffective disorder.  A September 1991 clinical note 
also revealed that the veteran requested a letter from his 
doctor, Dr. Reedy, relating his psychiatric problems to 
his in-service head injury.  Dr. Reedy stated that this 
was a "hard connection to make" and explained to the 
veteran that genetics were involved. 

? A copy of the veteran's DD Form 214 and a Certification of 
Military Service.

? Copies of a June 1990 letter from the RO to the veteran 
notifying him of what he had to do to reopen his claim.

? Copies of the veteran's SSA disability records, dated from 
1979 to 1982, showing treatment for, inter alia, 
schizophrenia.

New and material evidence has not been received.  The 
veteran's contentions that he has a psychiatric disorder that 
was caused by an in-service head injury are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1990, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran recently stated that his private doctor 
related his psychiatric disorder to his in-service head 
injury, hearsay medical evidence does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As noted above, the RO attempted to obtain 
documentation of this opinion from the veteran but was 
unsuccessful.  In fact, private medical records indicate that 
the veteran asked Dr. Reedy to provide such an opinion but he 
essentially refused.  Accordingly, although new, this 
particular statement from the veteran is not material.  

The copies of the veteran's DD Form 214 and the June 1990 
letter from the RO to the veteran were of record in 1990 and 
are, therefore, not new.  The Certification of Military 
Service is also cumulative, as there was already evidence of 
record in 1990 confirming the veteran's active service. 

Further, the new medical records showing diagnoses of a 
psychiatric disorder, many years after service, such as 
schizophrenia, are cumulative.  There was medical evidence 
before the RO in 1990 showing that the veteran suffered from 
a psychiatric disorder.

Assuming, without deciding, that the veteran did suffer a 
head injury in service, no evidence has ever been submitted 
in this case showing a relationship between any current 
disability and any such injury.  There is no medical evidence 
indicating that the veteran has any psychiatric disorder that 
had its onset during active service or within one year after 
his separation from service or that is related to any in-
service disease or injury. 

Although a social worker in June 1991 noted that the veteran 
believed that a head injury in 1959 contributed to his 
developing a mental illness, this statement does not in any 
way demonstrate that she herself found a causative 
relationship between the veteran's active service and his 
current psychiatric disorder.  See Dolan v. Brown, 9 Vet. 
App. 358, 363 (1996); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, when asked by the veteran for an 
opinion relating his psychiatric disorder to his in-service 
head injury in September 1991, Dr. Reedy stated that this was 
a "hard connection to make" and explained to the veteran 
that genetics were involved.  Even if new, these records are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence received 
subsequent to September 1990 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for residuals of a head injury, including a 
psychiatric disorder.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).








ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a head injury, 
including a psychiatric disorder, is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

